EXHIBIT 10.1

 

September 7, 2004

 

Richard J. Gaynor

 

Dear Rick:

 

It is a sincere pleasure for me to extend an employment offer to you as Vice
President of Finance and Chief Financial Officer, reporting to me at an
annualized salary of $210,000 that will be paid bi-weekly. In addition there
will be an annual bonus of $80,000, payable quarterly (i.e. $20,000 per
quarter). This bonus will be guaranteed for the first four quarters that you are
employed at Sycamore. We will finalize the exact date but I expect your
employment will commence on or about October 1, 2004.

 

Further, subject to approval by the Company’s Board of Directors, Sycamore
Networks will grant to you an option to purchase 1,000,000 shares of common
stock on your first day of employment, such grant to be made pursuant to the
terms and conditions of the 1999 Stock Incentive Plan, as amended and to have a
per share exercise price equal to the fair market value of the common stock on
such date. The option will be subject to a 5 year vesting schedule commencing on
your first day of employment, 20% vesting one year from your date of employment
and 5% vesting quarterly thereafter.

 

In addition to your compensation, you may take advantage of the various benefits
offered by Sycamore Networks. These benefits, of course, may be modified or
changed from time to time at the discretion of Sycamore Networks. Information
regarding Sycamore Networks’ present benefit structure will be provided to you
upon commencement of your employment. Where a particular benefit is subject to a
formal plan (for example, medical and life insurance, stock options, etc.),
eligibility to participate in and receive the particular benefit shall be
governed solely by the applicable plan document. Should you ever have any
questions, you should ask human resources for a copy of the applicable plan
document.

 

As a condition of your employment offer, it is necessary for you to read, sign,
date and have witnessed the enclosed Employee Agreement Regarding
Confidentiality and Inventions, which you should carefully review. You must sign
and return the Agreement prior to your first day of Employment. This offer is
contingent upon your certification to us that you do not have any continuing
legal obligations to your previous employer, including any agreement relating to
confidentiality, non-solicitation or non-competition. If you do have such an
agreement, please fax it to our Human Resources department along with a copy of
this letter for our review. Our fax number is (978) 256-4429.

 

To comply with Federal law, we ask that you bring certification of eligibility
to work in the United States on your first workday, preferably a U.S. passport.
If you do not have a passport, please bring your driver’s license and your
social security card (if you do not have a social security card, you may
substitute a birth certificate).



--------------------------------------------------------------------------------

This letter, along with the Employee Agreement Regarding Confidentiality and
Inventions, constitutes our entire offer regarding the terms and conditions of
your prospective employment by Sycamore Networks. It is our wish that our
association be mutually rewarding. You should understand, however, that all
employees at Sycamore Networks are employed “at will,” which means that each
employee, as well as the Company, has the right to terminate the employment
relationship at any time for any reason, with or without cause.

 

We look forward to your joining Sycamore Networks and feel confident the
relationship will be mutually rewarding. Please remember to return to me the
Employee Agreement Regarding Confidentiality and Inventions and the signed
original of this offer letter indicating your official start date prior to your
first day of employment. If you have any questions, do not hesitate to call.
This offer will be valid through September 6, 2004.

 

Sincerely,

 

/s/ Daniel E. Smith

Daniel E. Smith

President and CEO

 

Enclosure (1)

 

1. Employee Agreement Regarding Confidentiality and Inventions

 

I have read, understand and accept the terms and conditions as outline in the
offer letter, and the Employee Agreement Regarding Confidentiality and
Inventions.

 

I certify that (check one):

 

¨

   I do not have any continuing legal obligations to my previous employer.

x

   I have provided Sycamore Networks with a copy of my agreement with my
previous employer.      Date Provided:    9/10/04      Previous Employer:    MSL
     Name of Agreement:    Confidential Information and Inventions

 

Signed:

  

/s/ Richard J. Gaynor

  

Start Date:

  

10/4/04